Exhibit 10.33

FIRST AMENDMENT

TO

POSTROCK ENERGY CORPORATION

2010 LONG-TERM INCENTIVE PLAN

WHEREAS, PostRock Energy Corporation, a Delaware corporation (the “Company”),
has established and maintains the PostRock Energy Corporation 2010 Long-Term
Incentive Plan (the “Plan”); and

WHEREAS, pursuant to Article 15 of the Plan, the Company has the right to amend
the Plan at any time by action of the Board of Directors of the Company, subject
to prior approval by the Company’s stockholders to the extent such approval is
determined to be required by applicable legal and/or stock exchange
requirements; and

WHEREAS, the Company desires to amend the Plan to increase the number of shares
of common stock of the Company (“Common Stock”) available for issuance under the
Plan and such increase has been approved by the stockholders of the Company at
the Annual Meeting of Stockholders on May 10, 2011;

NOW, THEREFORE, in consideration of the foregoing, effective as of May 10, 2011,
(i) the number of shares of Common Stock available for issuance under the Plan
is hereby increased by 2,000,000 shares and (ii) the first sentence of
Section 4.1(a) of the Plan is hereby amended to read as follows:

“Subject to adjustment as provided in Section 15.2, the number of Shares hereby
reserved for delivery under the Plan is 2,850,000 Shares.”

IN WITNESS WHEREOF, PostRock Energy Corporation has caused this First Amendment
to be executed by its duly authorized officer as of this 7th day of February,
2012.

 

POSTROCK ENERGY CORPORATION By:   /s/ Stephen L. DeGiusti   Stephen L. DeGiusti
  Executive Vice President, General Counsel and Secretary